





December 6, 2013




To the Lenders, Voting Participants and Borrower
Parties to the Credit Agreement Referred to Below




Re:
Louisiana-Pacific Corporation Credit Agreement; Resignation of American
AgCredit, FLCA (“FLCA”), as Administrative Agent and appointment of its
Affiliate, American AgCredit, PCA (“PCA”), as new Administrative Agent

    
Ladies and Gentlemen:


We refer to the Credit Agreement dated as of December 6, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Louisiana-Pacific Corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, FLCA, as administrative agent for the Lenders, and CoBank, ACB, as L/C
Issuer. Capitalized terms used herein but not otherwise defined shall have the
meanings set forth, or incorporated, in the Credit Agreement.


FLCA was named the initial Administrative Agent under the Credit Agreement and
the applicable Loan Documents but desires to transfer the role of Administrative
Agent to its Affiliate, PCA, effective as of the Closing Date. Accordingly,
effective as of the Closing Date, FLCA hereby resigns as Administrative Agent
and PCA hereby assumes the obligations of FLCA as Administrative Agent.


In furtherance of the foregoing, undersigned hereby acknowledge and agree as
follows, effective as of the Closing Date:


1.    FLCA hereby resigns as Administrative Agent under the Credit Agreement and
the other Loan Documents and shall no longer have any responsibilities or
obligations as Administrative Agent under the Credit Agreement or the other Loan
Documents.
2.    The Required Lenders hereby appoint PCA as the new Administrative Agent
under the Credit Agreement and the other Loan Documents, and the Borrower hereby
consents to such appointment.
3.    PCA hereby assumes the responsibilities and obligations of “Administrative
Agent” under the Credit Agreement and the other Loan Documents.
4.    The provisions of Article X [Administrative Agent] and Section 11.04
[Expenses; Indemnity; and Damage Waiver] of the Credit Agreement shall continue
to inure to the benefit of FLCA as to any actions taken or omitted to be taken
by it while it was Administrative Agent.
Please execute and return this letter agreement to us to indicate your
acknowledgment and acceptance of the foregoing.


[Signatures follow]



























--------------------------------------------------------------------------------









Sincerely,


Resigning Administrative Agent:


AMERICAN AGCREDIT, FLCA


By:                      
Name:                          
Title:                          






New Administrative Agent and Lender (via assignment from FLCA)


AMERICAN AGCREDIT, PCA


By:                          
Name:                          
Title:                          
































































Signature Page to Letter Agreement
Louisiana-Pacific Credit Agreement
Resignation of American AgCredit, FLCA, as Administrative Agent,
Appointment of American AgCredit, PCA, as new Administrative Agent





--------------------------------------------------------------------------------











Other Lenders and Voting Participants:


FARM CREDIT SERVICES OF AMERICA, PCA




By:                          
Name:                     
Title:                     


COBANK, ACB




By:                          
Name:                          
Title:                          


AGFIRST FARM CREDIT BANK




By:                          
Name:                     
Title:                          


FARM CREDIT SERVICES OF MID-AMERICA, FLCA




By:                          
Name:                          
Title:                     


GREENSTONE FARM CREDIT SERVICES, FLCA




By:                          
Name:                      
Title:                          


FIRST SOUTH FARM CREDIT




By:                          
Name:                      
Title:      














Signature Page to Letter Agreement
Louisiana-Pacific Credit Agreement
Resignation of American AgCredit, FLCA, as Administrative Agent,
Appointment of American AgCredit, PCA, as new Administrative Agent





--------------------------------------------------------------------------------









                    


Accepted and agreed as of the date hereof:


BORROWER:


LOUISIANA-PACIFIC CORPORATION
    
By:
Name:
Title:












































































Signature Page to Letter Agreement
Louisiana-Pacific Credit Agreement
Resignation of American AgCredit, FLCA, as Administrative Agent,
Appointment of American AgCredit, PCA, as new Administrative Agent



